Citation Nr: 0621733	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04- 01 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for back injury 
residuals.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert Pezold, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 until February 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  An unappealed July 1970 rating decision denied service 
connection for back injury residuals.

2.  The evidence added to the record since July 1970, when 
viewed in the context of the entire record relates to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 1970 rating decision which denied the veteran's 
claim of entitlement to service connection for back injury 
residuals is final.  38 U.S.C.A. §§ 7103(a) and 7105 (West 
2002).

2.  The evidence received subsequent to the July 1970 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for back injury 
residuals have been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 
5107(b), 7105 (West 2002 & Supp 2005); 38 C.F.R. §§ 3.102, 
3.156, 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further regarding the notice element indicated above, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran's claim of entitlement to service connection for 
back injury residuals was denied by the RO in a previous July 
1970 rating decision.  As such, the issue on appeal is 
whether new and material evidence has been received to reopen 
the claim.  In this regard, the Board calls attention to Kent 
v. Nicholson, No. 04-181, which addresses notice requirements 
specific to new and material claims.  Essentially, under 
Kent, the veteran must be apprised as to the requirements 
both as to the underlying service connection claim and as to 
the definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  

Inasmuch as the decision with regard to the new and material 
evidence issue constitutes a grant and to the extent that the 
claim is reopened, additional development with regard to VA's 
duties to notify and assist would serve no useful purpose.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Legal Criteria

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  
  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 38 C.F.R. § 3.156(a).   As the veteran filed 
his claim to reopen in February 2003, the revised version of 
the law is applicable in this case.

Under the revised regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2006).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005)(eliminates the concept of a well-
grounded claim).

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service, or 
for aggravation of a preexisting injury or disease in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271

Analysis

Procedural background

As noted previously, the veteran's claim of entitlement to 
service connection for back injury residuals was denied by in 
a July 1970 rating decision.  The veteran was provided notice 
of the determination and his appellate rights, and did not 
perfect an appeal.  That decision became final.  See 38 
U.S.C.A. § 7105.  It is noted that the September 2003 rating 
decision on appeal, determined that new and material evidence 
had not been received to reopen the claim.  The preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the 
issue, the initial question before the Board is whether new 
and material evidence has been presented.

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  

The evidence of record at the time of the last final rating 
decision in July 1970 included the veteran's service medical 
records dated from April 1966 to December 1969 which are 
negative for findings relative to a back abnormality.  The 
veteran's separation examination dated in December 1969 noted 
complaints of back trouble when straining or lifting.  Also 
of record was a VA examination dated in May 1970 which showed 
minimal narrowing of L5-S1 disc space. 

The evidence added to the record subsequent to the last final 
rating decision in July 1970 includes various physician 
letters excusing the veteran from work due to back related 
injuries dating from 1973 through 1999.  Also added to the 
record are medical reports of C.M., M.D. dated in April 2002 
showing a diagnosis of spinal stenosis.  Included in the 
record is a statement from the veteran's representative dated 
in March 2004.

Upon review of the above submissions, the Board finds that 
"new" evidence has been received.  Specifically, the medical 
examination by C.M., M.D. dated in April 2002 was not 
previously before the RO in July 1970 and is neither 
cumulative nor redundant of evidence already associated with 
the claims file.  This evidence also constitutes "material" 
evidence as contemplated under 38 C.F.R. § 3.156(a).  The 
RO's basis for denial in July 1970 was a lack of a chronic 
back disability.  The evidence added to the record includes a 
diagnosis of a back disability.  As such, it bears directly 
and substantially upon the specific matter under 
consideration, i.e., whether the veteran had an active 
disease process at that time.  Thus, such evidence is also 
material as to that issue.

Based on the foregoing, the evidence added to the record 
subsequent to the last final decision in 1970 is found to be 
new and material.  Consequently, the veteran's claim of 
entitlement to service connection for back injury residuals 
is reopened, and to this extent the appeal is granted.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for back injury residuals, and 
the appeal, to this extent, is granted.


REMAND

Having determined that new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for back injury residuals the claim must 
be considered on the merits, de novo.  In this vein, it is 
noted that the RO has not yet adjudicated the merits of the 
reopened claim.  Thus, for the Board at present to consider 
the merits of the issue would prejudice the veteran by 
denying him a "review on appeal."  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  

Accordingly, this case is REMANDED for the following action:

1.  Issue a VCAA notice letter with 
regard to the service connection issue on 
appeal, in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159 (2006), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and any other applicable 
legal precedent.  Specifically, the 
appellant and his representative should 
be informed of all information and 
evidence needed to substantiate and 
complete the claim, which information and 
evidence, if any, that he is to provide 
and which information and evidence, if 
any, VA will attempt to obtain.  VA must 
also request that the claimant provide 
any evidence in his possession that 
pertains to the claims.  The veteran 
should be apprised that a disability 
rating and effective date will be 
assigned in the event of award of the 
benefit sought.

2.  Readjudicate the issue on appeal.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case (SSOC) 
should be issued.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
claim currently on appeal.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


